DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 11/09/2020.
The Amendments to Claims 38-39, 45, 47, 52, and 55-56, filed 11/09/2020, are acknowledged and accepted.
Newly submitted Claims 58-59, filed 11/09/2020, are acknowledged and accepted.
The Cancellation of Claims 1-37, 53, and 57, filed 11/09/2020, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-43, 45-46, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay (2010/0328574) in view of Minami (2012/0075698).
Regarding claim 38, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), comprising:  a light-transmitting substrate (2, base substrate) having a refractive index (n2) (paragraph 0043), at least two major surfaces and edges (figure 1); an optical element for coupling light waves (8a and 8b, light) from the light source (3, LEDs) into the light-transmitting substrate (2, base substrate) for effecting internal reflection (paragraph 0045); at least one element (7, scattering structure) carried by the light-transmitting substrate (2, base substrate) for coupling light waves out of the light-transmitting substrate (2, base substrate) (paragraph 0046); and a first flat transparent plate (4, first transparent guide layer), having at least two major flat parallel surfaces (paragraph 0043), one of the major surfaces of the first transparent plate (4, first transparent guide layer) being optically cemented (conducting adhesive/curing polymer) (paragraph 0051), with a first optical adhesive having a refractive index (paragraph 0051), to one of the major surfaces of the light-transmitting substrate (2, base substrate), defining a first interface plane (paragraph 0043), the light waves (8a and 8b, light) coupled inside the light-transmitting substrate (2, base substrate) being partially reflected from the first interface plane and partially passing there through (paragraph 0045 and figure 1), wherein the refractive index of the optical adhesive (conducting adhesive, curing polymer) is substantially different than the 
Gourlay fails to disclose wherein the light source is located outside of the light-transmitting substrate and the first flat transparent plate.
Gourlay does discloses wherein a cavity layer structure (not shown) may be incorporated in order to from a suitable cavity in which the LEDs (3) may be embedded (paragraph 0044).
Minami discloses wherein the light source is located outside of the light-transmitting substrate and the first flat transparent plate (paragraph 0029 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gourlay with the light source of Minami for the purpose of allowing the light to go through a first and second internal reflection plane.
Regarding claim 39, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), wherein light waves coupled out from the light-transmitting substrate (2, base substrate) by the element for coupling light waves out of the light-transmitting substrate (2, base substrate), substantially pass through the first interface plane without any significant reflectance (figure 1 and paragraphs 0043 and 0045).
Regarding claim 40, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), wherein the major surfaces of the light- transmitting substrate (2, base substrate) are parallel to the major surfaces of the first transparent plate (4, first transparent guide layer) (figure 1).
Regarding claim 41, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), wherein reflectance from the first interface plane of light waves coupled inside the light-transmitting substrate (2, base substrate) is substantially uniform for the entire photopic region (paragraphs 0043, 045, and 0047).

Regarding claim 43, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), further comprising a thin film coating applied at the interface plane (paragraph 0051, acrylic polymer).
Regarding claim 45, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), comprising:  a light-transmitting substrate (2, base substrate) having a refractive index (n2) (paragraph 0043), at least two major surfaces and edges (figure 1); an optical element for coupling light waves (8a and 8b, light) from the light source (3, LEDs) into the light-transmitting substrate (2, base substrate) for effecting internal reflection (paragraph 0045); at least one element (7, scattering structure) carried by the light-transmitting substrate (2, base substrate) for coupling light waves out of the light-transmitting substrate (2, base substrate) (paragraph 0046); a first flat transparent plate and a second flat transparent plate (4, first transparent guide layer and 6, second transparent guide layer), each plate having at least two flat parallel major surfaces (paragraph 0043), one of the major surfaces of the first flat transparent plate (4, first transparent guide layer) being optically cemented (conducting adhesive/curing polymer) (paragraph 0051), with a first optical adhesive having a refractive index (paragraph 0051), to one of the major surfaces of the light-transmitting substrate (2, base substrate), defining a device having a first interface plane and two external surfaces (figure 1 and paragraph 0043), and the second flat transparent plate (6, second transparent guide layer) being optically cemented to one of the external surfaces, with a second optical adhesive, defining a second interface plane (paragraph 0051), the light waves (8a and 8b, light) coupled inside the light-transmitting substrate (2, base substrate) being partially reflected from the first interface plane and partially passing through (paragraph 0045 and figure 1), wherein the refractive index of the optical adhesives (conducting 
Gourlay fails to disclose wherein the light source is located outside of the light-transmitting substrate and the first flat transparent plate and the second flat transparent plate.
Gourlay does discloses wherein a cavity layer structure (not shown) may be incorporated in order to from a suitable cavity in which the LEDs (3) may be embedded (paragraph 0044).
Minami discloses wherein the light source is located outside of the light-transmitting substrate and the first flat transparent plate and the second flat transparent plate (paragraph 0029 and figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gourlay with the light source of Minami for the purpose of allowing the light to go through a first and second internal reflection plane.
Regarding claim 46, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), wherein the first and second transparent plates are cemented to the two interface planes each with a different optical adhesive (paragraph 0051).
Regarding claim 58, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), wherein light waves trapped into the substrate are plane light waves (paragraph 0045-0046).
Regarding claim 59, Gourlay discloses, in figure 1, an optical device (1, light guide device) (paragraph 0043), wherein light waves reflected by the element for coupling light waves out of the light-transmitting substrate, are plane light waves (paragraphs 0045-0046).


44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay (2010/0328574) as applied to claim 38 above, and further in view of Sakamoto et al. (2008/0210966), hereinafter Sakamoto.
Regarding claim 44, Gourlay discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gourlay fails to disclose wherein the reflectance coefficient of the interface plane is higher than 40% and lower than 60% for a substantial part of the light waves coupled inside the light-transmitting substrate.
Sakamoto discloses wherein the reflectance coefficient of the interface plane is higher than 40% and lower than 60% for a substantial part of the light waves coupled inside the light-transmitting substrate (paragraph 0066 discloses a range of 23 % to 54 %).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gourlay with the reflectance coefficient of Sakamoto for the purpose of reflecting the light.

Allowable Subject Matter
Claims 47-52 and 54-56 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system for **** having all the claimed features of applicant's instant invention, specifically including: a partial input aperture which covers an internal part of the input aperture wherein the area of the partial input aperture is substantially smaller than the area of the input aperture; wherein light waves coupled into the first light-transmitting substrate through the partial input aperture, are partially reflected from the beam-splitting arrangement and partially pass through it at least once, and then coupled out from the first light-transmitting substrate through the entire area of the output aperture, as set forth in the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872